DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 08/31/2021 (“08-31-21 OA”), the Applicant amended independent claim 1 in a reply filed on 11/29/2021. Applicant’s amendments to independent claim 1 have changed the scope of claim 1 and its dependent claims.
Claim 6 is cancelled. Claims 14-20 are withdrawn.
Currently, claims 1-5 and 7-13 are examined as below.
Response to Arguments
Applicant’s amendments to independent claim 1 have overcome the prior-art rejections as set forth under line item numbers 1-2 in the 08-31-21 OA.
New references are introduced. New grounds of rejections under 35 U.S.C. 103 are provided as follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0144309 A1 to Jeon et al. (“Jeon”) in view of US 2016/0351846 A1 to Kim et al. (“Kim”).

    PNG
    media_image1.png
    601
    491
    media_image1.png
    Greyscale

Regarding independent claim 1, Jeon in Fig. 5 teaches an organic light emitting diode display 100 (¶ 110, ¶ 37, ¶ 4, ¶ 28 & ¶ 33, display apparatus 100 is an organic light emitting display apparatus) comprising: 
a substrate 110 (¶ 111, substrate 110); 
a semiconductor layer 121 (¶ 112, ¶ 6 & ¶ 49, first active layer 121 is a semiconductor layer i.e., low temperature poly silicon (LTPS)) disposed on the substrate 110; 
a first insulating layer 112 (¶ 111, first gate insulating layer 112) which covers the semiconductor layer 121; 
a first conductive layer 124 (¶ 48, first gate electrode 124) disposed on the first insulating layer 112; 
a second insulating layer 113 (¶ 111, first interlayer insulating layer 113) which covers the first conductive layer 124; 
a second conductive layer 123 (¶ 114, first drain electrode 123) disposed on the second insulating layer 113; 
a third insulating layer 116 (¶ 111, second insulating layer 116) which covers the second conductive layer 123; 
a third conductive layer 152 (¶ 113, second connection electrode 152) disposed on the third insulating layer 116; 
a first organic layer 117 (¶ 111 & ¶ 77, first planarizing layer 117 made of an organic material) which covers the third conductive layer 152, the third conductive layer 152 being disposed between the first organic layer 117 and the third insulating layer 116; 

a second organic layer 118 (¶ 112 & ¶ 79, second planarizing layer 118 formed of an organic material) which covers the fourth conductive layer 160; and 
an anode 170 (¶ 112 & ¶ 82, first electrode 170 is an anode electrode) disposed on the second organic layer 118, 
wherein the fourth conductive layer 160 is connected between the third conductive layer 152 and the anode 170, and 
wherein the fourth conductive layer 160 is disposed on the first organic layer 117 and an upper surface of the fourth conductive layer 160 contacts the anode 170.
Jeon further discloses the fourth conductive layer 160 is an auxiliary electrode (¶ 111-¶ 112).
However, Jeon does not explicitly disclose the fourth conductive layer includes a lower layer, a middle layer, and an upper layer,  the lower layer is disposed between the first organic layer and the middle layer, and includes a transparent conductive oxidization film, and the upper layer contacts the anode.
Kim recognizes a need for lowering a total resistance of an auxiliary electrode (¶ 64). Kim satisfies the need by providing a multilayer second auxiliary electrode 210 (Fig. 2 & ¶ 63) including a lower layer 211 (i.e., second lower auxiliary electrode 211; Fig. 2 & ¶ 63), a middle layer 212 (i.e., second center auxiliary electrode 212; Fig. 2 & ¶ 63) and an upper layer 213 (i.e., second upper auxiliary electrode 213; Fig. 2 & ¶ 63), the lower layer 211 includes a transparent 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the fourth conductive layer taught by Jeon with the structure of the auxiliary electrode taught by Kim, so as to lower a total resistance of an auxiliary electrode. Moreover, the combination of Jeon and Kim would teach the lower layer of the fourth conductive layer being disposed between the first organic layer and the middle layer, and the upper layer contacts the anode.
Regarding claim 2, the combination of Jeon and Kim (Fig. 2) further teaches 20the transparent conductive oxidization film 211 includes indium tin oxide ("ITO") (Kim: Fig. 2 & ¶ 63).
Regarding claim 7, Jeon in Fig. 5 further teaches a driving transistor 120 (¶ 112, ¶ 49-¶ 50, first thin film transistor 120 is a driving thin film transistor) disposed on the substrate 110, 
wherein the driving transistor 120 includes 
a first semiconductor 121 (¶ 112, ¶ 6 & ¶ 49, first active layer 121 is a semiconductor layer i.e., low temperature poly silicon (LTPS)) disposed in a same layer as the semiconductor layer 121, and including a channel region 121a (¶ 50, first channel region 121a), a source region 121b (¶ 114, first source region 121b), and a drain region 121c (¶ 114, first drain region 121c), and  
15a driving gate electrode 124 (¶ 48, first gate electrode 124) disposed in a same layer as the first conductive layer 124, and 
.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon and Kim, and further in view of US 2016/0141339 A1 to Prushinskiy et al. (“Prushinskiy”).
Regarding claim 3, the combination of Jeon and Kim (Fig. 2) teaches the middle layer 212 includes argentums of silver (Ag) (Kim: ¶ 64), and 
the upper layer 213 includes ITO (Kim: ¶ 65).
However, the combination of Jeon and Kim does not explicitly disclose 25the middle layer (i.e., auxiliary electrode) includes Al, and the upper layer (i.e., auxiliary electrode) includes Ti.
Prushinskiy teaches that an auxiliary electrode can include Ag, Al, ITO or Ti (¶ 69 & ¶ 80). In other words, Prushinskiy recognizes that Ag, Al, ITO or Ti are functional equivalent as being able to function as auxiliary electrodes.
According to Section 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). The Section 2144.06.II further states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Thus before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute Ag and ITO taught by Jeon and Kim with other respective functionally-equivalents Al and Ti taught by Prushinskiy.
Regarding claim 4, the combination of Jeon and Kim (Fig. 2) teaches the middle layer 121 includes argentums of silver (Ag) (¶ 64) and the upper layer 213 includes ITO (¶ 65).
The combination of Jeon and Kim does not explicitly disclose the middle layer (i.e., auxiliary electrode) or the upper layer (i.e., auxiliary electrode) further includes a layer including TiN.
However, Prushinskiy teaches that an auxiliary electrode can include Ag, ITO or TiN (¶ 69 & ¶ 80). In other words, Prushinskiy recognizes that Ag, ITO or TiN are functional equivalent as being able to function as auxiliary electrodes.
According to Section 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). The Section 2144.06.II further states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Thus before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute Ag and ITO taught by Jeon and Kim with other respective functionally-equivalents TiN taught by Prushinskiy.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 5 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the 
	Claim 5 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 5, wherein the middle layer includes a layer including titanium nitride between the aluminum and the lower layer, and the upper layer further includes a layer including titanium nitride on the titanium.
Claim 8 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 8, a second thin film transistor for transmitting a data voltage to the source electrode of the driving transistor; and a third thin film transistor for initializing the drain electrode of the driving transistor.
	Claims 9-13 would be allowable, because they depend from the allowable claim 8.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895           

/JAY C CHANG/Primary Examiner, Art Unit 2895